t
                                      PD-0940-15
                                             Court ofAppeals of Texas
                                             Second District of Texas
                                                    Fort Worth
    COURT OFCRIMINAL APPEAR
                                                 No. 02-15-00059
                                                                                  7/17/2015 2:11.39 PM
        JUL 24 2015

                                                 Notice ofAppeal               TIME       mil
                                                                               BY_           ,.514=1. DEPUTY

                Now comes Jason Corey Bailey, pro se, and makesthis his notice of appealof the En
      Banc Per Curiam Order Dated July 2,2015.

      Executed the 15 day of July 2015.



                                    FILED IN
                         COURT OF CRIMINAL APPEALS                                       fason Corey Bailey
                                                                                            3801 Pueblo Tr.
                                 JUL 24 2015
                                                                                 Fort Worth, Texas 76135
                                                                                             (817)237-6953
                              Abel Acosta, Clerk                                         (817)223-3720 cell
                                                                          jasoncbailev879975@.icloud.com

                                               Certificate of Service


       I, Jason Corey Bailey, do hereby certify thata true andcorrect copy of the above andforegoing
       Notice of Appeal has been served upon the following parties by U.S. Mail postage prepaid First
       Class:


       Hon.Judge Michael R. Thomas             Criminal District Clerk, Tarrant County
       Criminal District Court #4              Tim Curry Justice Center
       401 W. Belknap St.                      401 W. Belknap St., 3rd Floor
       Fort Worth, TX 76196-0216               Fort Worth, TX 76196

       Court Reporter                          Debra A. Windsor
       Criminal District Court #4              Tim Curry Justice Center
       401 W. Belknap St.                      401 W. Belknap St.
       Fort Worth, TX 76196-0216               Fort Worth, TX76196

       on this the 15th day of July, 2015.
f




                             COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                       FORT WORTH


                                   NO. 02-15-00059-CR

    JASON BAILEY                                                       APPELLANT

                                             V.


    THE STATE OF TEXAS                                                       STATE




          FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
                              TRIAL COURT NO. 0669679R




                                         ORDER




          We have considered the "Motion for Rehearing and/or En                Banc

    Consideration" filed by appellant Jason Bailey, pro se.

          It is the opinion of the court that both motions should be and are hereby

    denied and that the opinion and judgment of May 21, 2015 stand unchanged.

          The clerk of this court is directed to transmit a copy of this order to the

    appellant and the State's attorney of record.

          DATED July 2, 2015.

                                                       PER CURIAM



    EN BANC
;




                                                                                                                —^\




                                                  DAL LMS "TX 75D                       -""Z"";
Jason C. Bailey                                 15 .Xit 2*115 ,.F.M1D L                 s?~"~^.
                       <->s
3801 Pueblo Tr.

Fort Worth, TX 76135

                       "5t
                                     Criminal District Clerk, Tarrant County
                                 £   401 W. Belknap St
                                     Fort Worth,TX 76196




                              76-1SS-.
                                               J)ilJ||i,,.).i.|...|,,,i„„.ll||i|i|i,|)|||l'l|'l'li1lllliJll'i